Curia, per ONeall, C. J.
We concur in the ruling of the Judge below ; the verdict of the jury in conformity to the same is right.
The governor offered the reward for the apprehension and delivery of Moses, a fugitive slave charged with a felony, to the jail of Charleston district. The plaintiff apprehended him and delivered him to the constable, the defendant, who took him before a magistrate, obtained his warrant, and then committed him to the jail of Charleston district. The governor’s reward was thus earned — by whom ? Surely by the plaintiff: for he apprehended the fugitive and placed him in the custody of a legal officer, whose duty was to lodge him in the jail, and which he did do.
The ground taken in the appeal has not been pressed, but a new position has been assumed, to wit, that the constable, the defendant, was entitled jointly with the plaintiff. I cannot perceive any ground for such a claim. He had nothing to do with the apprehension. The slave was delivered to him, as a public officer, to convey to the jail. He did this : but in doing it he must be regarded as discharging a public duty, for which he is paid in his fees of office. The motion is dismissed.
Johnston and Wardlaw, JJ., concurred.

Motion dismissed.